Citation Nr: 0940111	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-33 626	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to service connection for left thoracic outlet 
syndrome.




ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1984 to May 2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
left thoracic outlet syndrome.  The Board finds that 
additional development is necessary with respect to this 
claim.  Accordingly, further appellate consideration will be 
deferred and this matter is remanded to the RO/AMC for 
further action as described below.

The Veteran claims that she currently suffers for left 
thoracic outlet syndrome which she claims originally began in 
service.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulted in a 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Board notes that service connection is in effect for 
right thoracic outlet syndrome.  In the July 2006 rating 
decision the RO found that the Veteran's service treatment 
records beginning in December 1995 indicate that the Veteran 
was seen for right arm pain and numbness assessed as thoracic 
outlet syndrome and that these symptoms continued throughout 
the remainder of service.  Further testing in February 2002 
showed electrophysiological findings in the right arm 
indicating a mild lesion for thoracic outlet syndrome.  Also 
in that rating decision the RO denied service connection for 
left thoracic outlet syndrome, finding that there was no 
objective pathology to support a diagnosis of that condition.

Competent medical evidence has been presented indicating that 
the Veteran has ongoing problems with shoulder pain and 
numbness in both arms, along with decreased grip strength.  
Specifically, a VA Nurse Practitioner sent a letter to the RO 
stating that the Veteran's symptoms of thoracic outlet 
syndrome with numbness in both arms is related to the 
Veteran's active service.

While the Veteran was afforded a VA examination in April 
2006, the examiner determined that the Veteran had only mild 
right thoracic outlet syndrome and found that there were no 
significant objective findings to support left thoracic 
outlet syndrome at that time.

In light of the medical opinion evidence presented from 
November 2008, the Board finds that the evidence of record is 
currently insufficient for the Board to render a decision on 
the claim for service connection for left thoracic outlet 
syndrome.  Additional development of the medical evidence and 
adjudication on these bases is therefore indicated.

The above consideration requires further investigation by a 
medical professional, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinion.   
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examination where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact that Veteran 
and inquire as to whether she has had any 
treatment for her claimed left thoracic 
outlet syndrome since her release from 
active duty in May 2006.  If the Veteran 
indicates that she has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The Veteran should be afforded a VA 
examination to determined whether or not 
the Veteran currently has left thoracic 
outlet syndrome.  The claims folder should 
be made available to and be reviewed by 
the examiner before the examination.  The 
examiner is requested to identify whether 
the Veteran current has left thoracic 
outlet syndrome.  If the examiner 
determines that the Veteran currently has 
left thoracic outlet syndrome he or she is 
directed to determine whether that 
condition was incurred in service or is 
etiologically related to service.  A 
rationale for the opinions offered should 
be included in the report provided.

3.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


